Per Curiam :
This case turned on a question of fact. The evidence was conflicting, but it was submitted to the jury in a clear and correct charge. The plaintiff, who dealt with the People’s Gas Light & Fuel Company as a corporation, cannot in this suit and in the manner proposed controvert its existence as such.
Whether a new trial had been granted by either or both of the predecessors of the present judge was to be determined by the record. The present court committed no error in holding that all the outside papers failed to establish that fact.
Judgment affirmed.
Motion for reargument denied on May 28, 1886.